Citation Nr: 0329883	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a December 1990 rating decision contains clear 
and unmistakable error (CUE) for assigning a 20 percent 
evaluation for the veteran's service-connected status post 
modified Bristol repair of the right shoulder due to 
recurrent dislocations. 

2.  Entitlement to an increased evaluation for status post 
modified Bristol repair of the right shoulder due to 
recurrent dislocations, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a partial tear of the supraspinatus tendon with 
rotator cuff impingement of the right shoulder and muscle 
weakness.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1989.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues involving increased evaluations for the veteran's 
right shoulder disabilities will be discussed in the remand 
portion of this decision. 


FINDINGS OF FACT

1.  An unappealed December 1990 rating decision granted 
service connection and assigned a 20 percent evaluation for 
the veteran's status post modified Bristol repair of the 
right shoulder due to recurrent dislocations.

2.  The December 1990 rating decision was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.




CONCLUSIONS OF LAW

1.  The December 1990 rating decision which assigned a 20 
percent evaluation for veteran's service-connected status 
post modified Bristol repair of the right shoulder due to 
recurrent dislocations is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  The December 1990 rating decision does not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1990 rating decision, the RO granted service 
connection for status post modified Bristol repair of the 
right shoulder due to recurrent dislocations.  The RO 
assigned a 20 percent evaluation, effective October 28, 1989, 
under Diagnostic Code (DC) 5203 for impairment of the 
clavicle or scapula.  The veteran now contends that the 
December 1990  rating decision contains CUE for failing to 
consider whether a higher evaluation was warranted under DC 
5202 for impairment of the humerus.  

The December 1990 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(d) (West 2002).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  38 U.S.C.A.        §§ 
5108, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2003); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requests that the December 1990 rating 
decision be revised on the basis of CUE.  For the reasons set 
forth below, the appeal is denied.

Pursuant to 38 C.F.R. § 3.104(a) (2003), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the December 1990 
rating decision.  38 C.F.R. § 3.105.  At that time, 
disability evaluations were determined by the application of 
the 1990 edition of the VA Schedule for Rating Disabilities, 
which was based on the average impairment of earning 
capacity.  Individual disabilities were assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1990); 38 
C.F.R. § 4.1 (1990).  

Where there was a question as to which of two evaluations 
shall be applied, the higher evaluation was to be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating was for 
assignment.  See 38 C.F.R. § 4.7 (1990).  Any reasonable 
doubt regarding a degree of disability was to be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  (1990).  When 
the evidence is in relative equipoise, the veteran was 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) 
(West 1990).

In December 1990, the RO assigned a 20 percent evaluation for 
the veteran's right shoulder disability under DC 5203, for 
dislocation of the major clavicle or scapula.  An evaluation 
higher than 20 percent was not provided for under DC 5203.  
However, the veteran argues that the RO committed CUE by 
failing to consider and assign a higher evaluation under DC 
5202, which pertains to impairment of the humerus.  

Under DC 5202, a 30 percent was assigned for recurrent 
dislocation of the major shoulder at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
50 percent evaluation was assigned for fibrosis union, a 60 
percent evaluation was assigned for nonunion, and an 80 
percent evaluation was assigned for loss of the humeral head 
(flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (1990).  

The only evidence of record at the time of the December 1990 
rating decision were the veteran's service medical records 
and a January 1990 VA examination report.  The veteran's 
service medical records showed that he underwent a modified 
Bristol repair of the right shoulder in June 1978 after 
dislocating it several times in 1977.  The service medical 
records reported no additional dislocations after the 
surgery.  The veteran was honorably discharged from service 
in October 1989.

At his January 1990 VA examination, the veteran reported 
constant pain and stiffness with intermittent numbness in the 
right shoulder joint.  He said his symptoms were worse in 
cold, damp weather.  Upon physical examination, the right 
shoulder showed no evidence of soft tissue swelling or bony 
deformity.  Range of motion revealed flexion to 150 degrees, 
extension to 40 degrees, abduction to 100 degrees, adduction 
to 40 degrees, internal rotation to 60 degrees, and external 
rotation to 50 degrees.  There was 2+ crepitation and 1+ pain 
present during internal and external rotation.  Deep tendon 
reflexes were hypoactive.  Right hand grip strength was 
characterized as good.  A radiology report revealed evidence 
of the previous surgery with a surgical screw inserted in the 
inferior aspect of the glenoid fossa.  The diagnosis was 
"Status-post open surgical reduction with screw fixation of 
the right shoulder for recurrent dislocations." 

Based on the foregoing, the Board finds that the December 
1990 rating decision which assigned a 20 percent evaluation 
for the veteran's service-connected status post modified 
Bristol repair of the right shoulder due to recurrent 
dislocations was based on the correct facts as they were 
known at that time.  Applying DC 5202 to the evidence that 
existed in December 1990 does not demonstrate that the 
veteran's right shoulder disability warranted an evaluation 
in excess of 20 percent.  The service medical records as well 
as the January 1990 VA examination report revealed no 
dislocations of the right shoulder after surgery was 
performed in 1978.  These records also showed no undisputed 
evidence of any fibrosis union or loss of the humeral head 
(flail shoulder), either of which would warrant an evaluation 
in excess of 20 percent.  Thus, there is simply no indication 
of any undisputed, contemporaneous evidence showing that the 
veteran's right shoulder disability warranted an evaluation 
higher than 20 percent at the time of the December 1990 
rating decision.  Myler, 1 Vet. App. at 575 (holding that the 
assignment of a disability rating can be grounds for CUE if 
it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation).   

The Board also points out that the veteran is merely 
disagreeing with the way the evidence was evaluated by the RO 
in December 1990.  At previously discussed, however, the mere 
disagreement with the way the evidence was evaluated can 
never constitute CUE.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  In addition, CUE is not shown by the fact 
that a separate 20 percent evaluation was subsequently 
granted for the veteran's right shoulder disability in August 
2000, as a determination concerning CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell and Porter, both supra.

Accordingly, the Board must find that the December 1990 
rating decision was in accordance with acceptable rating 
judgment.  Although the RO in December 1990 may not have been 
as explanatory as it could have been by not mentioning DC 
5202, clearly, it was not shown that the evidence compelled 
an evaluation in excess of 20 percent for the veteran's right 
shoulder disability.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Accordingly, the appeal is denied.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this aspect of the veteran's appeal.  The 
Court has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.


ORDER

The claim to revise or reverse the December 1990 rating 
action that assigned a 20 percent evaluation for status post 
modified Bristol repair of the right shoulder due to 
recurrent dislocations is denied.


REMAND

The veteran claims that his disabilities involving his right 
shoulder are more severely disabling than reflected in the 20 
percent evaluations.  Before the Board can adjudicate these 
claims, however, additional action by the RO is necessary.  

The Board is generally required to consider the VCAA that 
became law in November 2000.  The VCAA provides, in pertinent 
part, that VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In Holliday v. Principi, 14 Vet. 
App. 280 (2001), the Court held that the VCAA was potentially 
applicable to all claims pending on the date of enactment, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Recently, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that Section 3A of the 
VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) did not apply retroactively, and 
overruled both Holliday and Karnas to the extent that they 
allowed for such retroactive application and to the extent 
they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that this 
claim was filed prior to the November 2000 date of enactment 
of the VCAA.  However, the Kuzma case may be distinguished 
from the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date and the current claim is still pending before 
VA.  Therefore, the Board finds that the provisions of the 
VCAA are applicable to this pending appeal.  

Unfortunately, the record does not reflect that the veteran 
was notified of the VCAA in connection with his increased-
rating claims.  The Board notes that the RO notified the 
veteran of the VCAA in a letter dated November 2001; however, 
that letter pertains to service-connection claims rather than 
increased-rating claims.  The Board also notes that a 
Supplemental Statements of the Case (SSOC) issued in February 
2002, more than a year after the enactment of the VCAA, 
contains no reference to the VCAA or the laws and regulations 
associated with the VCAA.  It is thus apparent that the RO 
failed to notify the veteran of the notification and 
assistance requirements of the VCAA, including the division 
of responsibility between the VA and the veteran in obtaining 
that evidence.

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the Federal 
Circuit invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  See 
also Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  Therefore, the Board cannot 
notify the veteran of the provisions of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence necessary to substantiate his 
claims.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran's increased-rating claims 
involving his right shoulder disabilities 
should be considered under the VCAA.  In 
doing so, it should be ensured that all 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the evidence 
necessary to substantiate his claims and 
the division of responsibility between 
the VA and the veteran in obtaining that 
evidence.  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003).  

2.  The issues on appeal should then be 
re-adjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, if in order, and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



